Citation Nr: 0421451	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1973 to February 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the pendency of this appeal, VA promulgated new 
regulations amending and renumbering the rating criteria for 
diseases and injuries of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).  Another 
final rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  These notes 
were inadvertently omitted when the pertinent regulation was 
initially published in the Federal Register last year.  See 
69 Fed. Reg. 32,449 (June 10, 2004).  There is no indication 
that the RO considered the amendments to the regulations.  
See VAOPGCPREC 7-2003.  

Additionally, the veteran and his representative have argued 
that the veteran's lumbosacral strain has increased in 
severity since his most recent VA examination in September 
1997.  The veteran was scheduled for a VA examination in 
February 2003, but failed to appear.  Review of the claims 
folder reveals that notice of the scheduled examination was 
mailed to a post office box that was listed by the veteran on 
his substantive appeal dated in October 2002.  However, in a 
letter from the veteran to the RO dated in September 2002, he 
had requested that his benefit checks be mailed to a 
different address.  Additionally, in a Disabled Veterans 
Application For Vocational Rehabilitation dated in August 
2002, the veteran reported yet a third mailing address.  In 
light of the conflicting addresses of record within a 
relatively short period of time, on remand, the RO should 
contact the veteran to ascertain his correct mailing address.  
Thereafter, he should be rescheduled for a VA examination so 
that the current severity of his service-connected low back 
disability may be determined.  On remand, any recent 
treatment records should also be obtained.  

The veteran is hereby informed that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a) (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  The 
provisions of 38 C.F.R. § 3.655 provide that a claim shall be 
denied when a claimant fails to report for an examination 
scheduled in conjunction with an increased rating claim.  38 
C.F.R. § 3.655(b). 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to clarify the veteran's current 
mailing address.  

2.  Ask the veteran to identify any VA or 
non-VA health care providers that have 
recently treated him for his service-
connected lumbosacral strain, and make 
arrangements to obtain any records of 
treatment that are not already associated 
with the claims folder.  

3.  After associating with the claims file 
all available records received pursuant to 
the above development, schedule the veteran 
for VA orthopedic examination.  He should be 
notified of the examination at his current 
address of record.  The claims folder must 
be made available to the examiner, and the 
examiner should indicate in the report that 
the claims file was reviewed.  Any indicated 
tests should be accomplished.  A rationale 
for any opinion expressed should be 
provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected lumbosacral 
strain.

The examiner should note the range of motion 
for the lumbar spine.  Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when the lumbar spine is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should state whether there is 
any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

The examiner should state, if possible, 
the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

Any indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including 38 C.F.R. 
§ 3.655 if applicable.  The RO should also 
document its consideration of the revised 
criteria for rating disabilities of the 
spine, effective September 26, 2003, and the 
June 2004 regulatory revisions for rating 
intervertebral disc syndrome.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




